       d) Trial Counsel for the Defendant was ineffective in failing to explore putting on
          character witness at trial and for failing to discuss the possible use of such character
          witnesses with the Defendant. Additionally, trial counsel was ineffective in failing to
          have a reasonable basis for deciding not to use character evidence on the Defendant's
          behalf and said character witnesses were known to the attorney and available to
          testify at the trial[.]


       e) Trial Counsel for the Defendant was ineffective for failing to communicate with
          Kevin Fenstermaker regarding a possible alibi defense. Mr. Fenstermaker would
          testify to the Defendant being at his residence at the date and times in which the
          alleged incidents occurred[.]

       f) Trial Counsel was ineffective in failing to impeach [the victim] based on her prior
          statements that were inconsistent with her trial testimony and failing to raise to the
          jury the statements made by [the victim] to Officer Daily which were inconsistent
          with her trial testimony.

       g) Trial Counsel was ineffective for failing to call or introduce any evidence on behalf of
          the Defendant or present a defense to the crimes as charged[.]

       h) Trial Counsel was ineffective by inaptly advising Defendant about his right to testify
          and did not properly explain the consequences of not testifying and the rights the
          Defendant was giving up[.]

       i) The sentence imposed by the Trial Court was illegal and in violation of the
          constitution. The statute imposing the mandatory minimum sentence is
          unconstitutional and the mandatory minimums as imposed by the Court are illegal
          and unconstitutional pursuant to Alleyne v. United States, 133 S.Ct. 2151 (2013).
ECF No. 7 at 35-36.

       The PCRA court held an evidentiary hearing on June 30, 2015. Trial counsel testified

that his strategy at trial had been to demonstrate that the victim had made the whole thing up and

that he had initially intended to place Proper on the stand to support this defense. ECF No. 19-7

at 7. However, after engaging Proper in sample cross-examination, counsel noted that "he didn't

do very well." Id. at 9. Proper's "story seemed to keep changing" and he struggled to explain

several incriminating responses that he had made during a prior videotaped police interrogation

conducted by Officer Daley. Id. at 8-9. During that interrogation, Proper had admitted that: he


                                                4
that reasonable jurists would find the district court's assessment ofthe constitutional claims

debatable or wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000). When the district court

denies a habeas petition on procedural grounds without reaching the prisoner's underlying

constitutional claim, "a [certificate ofappealability] should issue when the prisoner shows, at

least, that jurists ofreason would find it debatable whether the petition states a valid claim ofthe

denial ofa constitutional right and that jurists ofreason would find it debatable whether the

district court was correct in its procedural ruling." Id. Here, the Court concludes that jurists of

reason would not find it debatable whether each ofPetitioner's claims should be denied for the

reasons given herein. Accordingly, a certificate ofappealability will be denied.

VI.      Conclusion

        For the reasons set forth herein, Proper's Petition is denied, and no certificate of

appealability should issue. It is so Ordered. 5



                                                      c2aii-ll
                                                             RICHARD A. LANILLO
                                                             United States Magistrate Judge

Dated: April 9, 2020




5 Given this disposition, Petitioner's Motion to Modify Sentence [ECF No. 33], Motion to Dismiss Charges [ECF No.
35], and Motion for Writ of Mandamus [ECF No. 36] are each denied as moot.

                                                       25
